       Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §     CIVIL ACTION 6:20-cv-00473-ADA
 BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00474-ADA
 DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00475-ADA
                                               §     CIVIL ACTION 6:20-cv-00476-ADA
        Plaintiff,                             §     CIVIL ACTION 6:20-cv-00477-ADA
                                               §     CIVIL ACTION 6:20-cv-00478-ADA
 v.                                            §     CIVIL ACTION 6:20-cv-00479-ADA
                                               §     CIVIL ACTION 6:20-cv-00480-ADA
 DELL TECHNOLOGIES INC.,                       §     CIVIL ACTION 6:20-cv-00481-ADA
 DELL INC., EMC CORPORATION,                   §     CIVIL ACTION 6:20-cv-00482-ADA
 AND VMWARE, INC.,                             §     CIVIL ACTION 6:20-cv-00485-ADA
                                               §     CIVIL ACTION 6:20-cv-00486-ADA
        Defendants.                            §

                PLAINTIFF’S DISCLOSURE OF EXTRINSIC EVIDENCE

       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development (“WSOU”)

submits the following disclosure of extrinsice evidence pursuant to the Order Governing

Proceedings (“OGP”) and the Scheduling Order entered in this case.

       Plaintiff reserves the right to update, supplement, revise, or otherwise modify this

disclosure in light of further investigation and discovery, including evidence not yet produced by

Defendants.

Group 1

6:20-cv-00480-ADA, U.S. Patent No. 7,539,133

          WSOU does not disclose any extrinsic evidence at this time.

6:20-cv-00481-ADA, U.S. Patent No. 9,164,800

          WSOU does not disclose any extrinsic evidence at this time.

6:20-cv-00485-ADA, U.S. Patent No. 7,636,309

          WSOU does not disclose any extrinsic evidence at this time.



                                                1
       Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 2 of 10




6:20-cv-00486-ADA, U.S. Patent No. 7,092,360

         WSOU does not disclose any extrinsic evidence at this time.

Group 2

6:20-cv-00473-ADA, U.S. Patent No. 9,137,144

         WSOU does not disclose any extrinsic evidence at this time.

6:20-cv-00478-ADA, U.S. Patent No. 7,126,921

         WSOU does not disclose any extrinsic evidence at this time.



Group 3

6:20-cv-00477-ADA, U.S. Patent No. 8,913,489

         WSOU does not disclose any extrinsic evidence at this time.

6:20-cv-00482-ADA, U.S. Patent No. 7,424,020

         WSOU does not disclose any extrinsic evidence at this time.



Group 4

6:20-cv-00474-ADA, U.S. Patent No. 7,212,536

         WSOU does not disclose any extrinsic evidence at this time.

6:20-cv-00475-ADA, U.S. Patent No. 7,453,888

         WSOU does not disclose any extrinsic evidence at this time.

6:20-cv-00476-ADA, U.S. Patent No. 7,565,435

         IEEE std. 802.IQ-2003

         IEEE std. 802.1s-2002

         ANSI/IEEE Std. 802.1D, 1998


                                              2
       Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 3 of 10




          IEEE Std. 802.1w-2001

          ISO/IEC 7498-1:1994

6:20-cv-00479-ADA, U.S. Patent No. 8,402,129

          WSOU does not disclose any extrinsic evidence at this time.

Dated: January 27, 2021                    Respectfully submitted,

                                    By:    /s/ Ryan S. Loveless
                                           James L. Etheridge
                                           Texas Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas Bar No. 24036997
                                           Brett A. Mangrum
                                           Texas Bar No. 24065671
                                           Travis L. Richins
                                           Texas Bar No. 24061296
                                           Jeff Huang
                                           Etheridge Law Group, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, TX 76092
                                           Tel.: (817) 470-7249
                                           Fax: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Brett@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com
                                           Jeff@EtheridgeLaw.com

                                           Mark D. Siegmund
                                           State Bar No. 24117055
                                           mark@waltfairpllc.com
                                           Law Firm of Walt, Fair PLLC.
                                           1508 North Valley Mills Drive
                                           Waco, Texas 76710
                                           Telephone: (254) 772-6400
                                           Facsimile: (254) 772-6432

                                           Counsel for Plaintiff WSOU Investments, LLC




                                               3
       Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 4 of 10




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

to all counsel of record via email on January 27, 2021.

                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                                4
        Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 5 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                               Case No. 6:20-cv-00473-ADA
                                                         Case No. 6:20-cv-00474-ADA
               Plaintiff,                                Case No. 6:20-cv-00475-ADA
                                                         Case No. 6:20-cv-00476-ADA
       v.                                                Case No. 6:20-cv-00477-ADA
                                                         Case No. 6:20-cv-00478-ADA
DELL TECHNOLOGIES INC., DELL INC.,                       Case No. 6:20-cv-00479-ADA
AND EMC CORPORATION,                                     Case No. 6:20-cv-00482-ADA
               Defendants.
                                                         JURY TRIAL DEMANDED

             DEFENDANTS’ IDENTIFICATION OF EXTRINSIC EVIDENCE

       Pursuant to the Court’s Scheduling Order, 1 Defendants Dell Technologies Inc., Dell Inc.,

and EMC Corporation, (collectively, “Defendants”) hereby serves their Identification of Extrinsic

Evidence in support of their January 20, 2021 Preliminary Proposed Claim Constructions.

       By identifying extrinsic evidence below, Defendants do not concede that the cited material

is necessary to construe the disputed claim term or that it is probative of the proper claim

construction. Defendants reserve the right to rely on any evidence identified by Plaintiff in this

case. In addition, Defendants may rely on one or more of the prior art systems or state of the art

references identified in its invalidity contentions. Defendants may also rely on any references cited

within the specifications of U.S. Patent Nos. 7,126,921; 7,212,536; 7,424,020; 7,453,888;




1
 See No. 6:20-cv-00473-ADA, D.I. 50; No. 6:20-cv-00474-ADA, D.I. 55; No. 6:20-cv-00475-
ADA, D.I. 56; No. 6:20-cv-00476-ADA, D.I. 50; No. 6:20-cv-00477-ADA, D.I. 53; No. 6:20-cv-
00478-ADA, D.I. 57; No. 6:20-cv-00479-ADA, D.I. 54; No. 6:20-cv-00482-ADA, D.I. 53.
        Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 6 of 10




7,565,435; 8,402,129; 8,913,489; and/or 9,137,144 (collectively, the “Asserted Patents”), or

identified during prosecution of the Asserted Patents.

       In accordance with the Scheduling Order, Defendants have produced extrinsic evidence

and other materials in support of its preliminary constructions. See DELL-WSOU-CC_000001 –

DELL-WSOU-CC_000524.

       Defendants reserve the right to rely on expert testimony for the claim terms and proposed

constructions, including the level of skill of a person of ordinary skill in the art, and how one of

ordinary skill in the art would interpret the terms. Defendants may additionally rely on expert

testimony to rebut Plaintiff’s proposed meanings, expert testimony, or other evidence offered by

Plaintiff in support of its proposed claim constructions. Defendants also reserve the right to

provide relevant background testimony in response or rebuttal to any expert testimony or

arguments that Plaintiff advances in support of its claim constructions.

       Finally, Defendants reserve the right to amend this Identification of Extrinsic Evidence, as

well as their proposed constructions, as additional information becomes available during discovery

and the parties’ meet and confers, and after further analysis is conducted. Defendants reserve the

right to rely on any future amendments or supplements to Plaintiff’s infringement contentions,

particularly to the extent those statements may contradict the claim construction positions and

arguments that Plaintiff may advance to the Court now. Defendants also reserve the right to amend

their constructions and/or identify additional claim terms for construction in view of any proposed

constructions presented by Plaintiff (or changes thereto), and to the extent necessary if the parties

are unable to reach agreement regarding constructions proposed by either party.




                                                 2
      Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 7 of 10




Dated: January 27, 2021          By: /s/ Brian A. Rosenthal
                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     bshelton@sheltoncoburn.com
                                     SHELTON COBURN LLP
                                     311 RR 620, Suite 205
                                     Austin, TX 78734-4775
                                     Telephone: 512.263.2165
                                     Facsimile: 512.263.2166
                                     Benjamin Hershkowitz
                                     bhershkowitz@gibsondunn.com
                                     Brian A. Rosenthal
                                     brosenthal@gibsondunn.com
                                     Allen Kathir
                                     akathir@gibsondunn.com
                                     Kyanna Sabanoglu
                                     ksabanoglu@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166-0193
                                     Telephone: 212.351.4000
                                     Facsimile: 212.351.4035

                                     Y. Ernest Hsin
                                     ehsin@gibsondunn.com
                                     Jaysen S. Chung
                                     jschung@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     555 Mission Street, Suite 3000
                                     San Francisco, CA 94105-0921
                                     Telephone: 415.393.8200
                                     Facsimile: 415.393.8306

                                     Ryan K. Iwahashi
                                     riwahashi@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1881 Page Mill Road
                                     Palo Alto, CA 94304-1211
                                     Telephone: 650.849.5300
                                     Facsimile: 650.849.5333

                                     Attorneys for Defendants




                                     3
        Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 8 of 10




                                      Certificate of Service

       I hereby certify that on January 27, 2021, the foregoing document has been served by

electronic mail on all counsel of record.



                                                    /s/ Russell Shapiro
                                                    Russell Shapiro




                                                4
       Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 9 of 10




                    IDENTIFICATION OF EXTRINSIC EVIDENCE



      A.     ’536 Patent

Claim Term, Clause, or Phrase    Claim(s) Defendants’ Extrinsic Evidence
“bridge”                         1, 12       Dictionary of Networking (2000) at 51.
                                             ATIS Glossary at Bridge.
                                             Data and Computer Communications, Stallings
                                             (1991) at 472.
                                             Computer Networks, Tanenbaum (1996) at
                                             304-05.
                                             Concise Telecom Networking Dictionary
                                             (2000) at 35-36.
                                             Internetworking, Miller (1991) at 15-16.
                                             TCP/IP and Related Protocols, Black (1992) at
                                             35.
                                             Federal Standard 1037C: Telecommunications:
                                             Glossary of Telecommunications Terms
                                             (1996), “bridge.”
                                             Telecommunications Industry Association’s
                                             Glossary of Telecommunication terms,
                                             “bridge.”
                                             ’489 Patent at 5:3-12.
                                             ’129 Patent at 2:20-31.
                                             ’020 Patent at 2:26-36.
“channel in a connection-based   1, 12       Dictionary of Networking (2000) at 51.
network”                                     ATIS Glossary at Bridge.
                                             Data and Computer Communications, Stallings
                                             (1991) at 472.
                                             Computer Networks, Tanenbaum (1996) at
                                             304-05.
                                             Concise Telecom Networking Dictionary
                                             (2000) at 35-36.
                                             Internetworking, Miller (1991) at 15-16.
                                             TCP/IP and Related Protocols, Black (1992) at
                                             35.
                                             Federal Standard 1037C: Glossary of
                                             Telecommunications Terms (1996), “bridge.”
                                             Telecommunications Industry Association’s
                                             Glossary of Telecommunication terms,
                                             “bridge.”
                                             ’489 Patent at 5:3-12.
                                             ’129 Patent at 2:20-31.
                                             ’020 Patent at 2:26-36.


                                         5
      Case 6:20-cv-00477-ADA Document 83-8 Filed 03/17/21 Page 10 of 10




      B.       ’020 Patent

Claim Term, Clause, or Phrase     Claim(s) Defendants’ Extrinsic Evidence
“bus system”                      1, 6            ATIS Glossary at “bus topology.”
                                                  Concise Telecom Networking Dictionary
                                                  (2000) at 38.
                                                  Federal Standard 1037C:
                                                  Telecommunications: Glossary of
                                                  Telecommunications Terms (1996), “bus
                                                  topology.”

      C.       ’144 Patent

Claim Term, Clause, or Phrase     Claim(s) Defendants’ Extrinsic Evidence
“contiguous communication path”   1, 11, 14       Newton’s Telecom Dictionary (2001) at 322.




                                              6
